Mr. President, it gives me great pleasure to join my colleagues who have extended to you their warm congratulations on the occasion of your election as President of the twenty-ninth session of the General Assembly. I am confident that your qualities of statesmanship will actively contribute to the success of the tasks of the session and the achievement of additional important goals. These same qualities were those of your predecessor and have earned him our deep appreciation and gratitude.
267.	I also take pleasure in acknowledging the sincere and continuous efforts of the Secretary General, Mr. Kurt Waldheim, in the course of fulfilling his duties and responsibilities and with the aim of consolidating the Organization.
268.	The wide range of items on the agenda of this session represents to us, a people of the third world, a good step in the right direction as well as a very important stage in the strengthening of the ability of the United Nations to discharge its basic responsibilities.
269.	I note with optimism and appreciation the special attention that is being paid to industrial and agricultural development, particularly the efforts aiming at the establishment of funds for development, population settlement, health childcare and nutrition. I also note the role of the specialized agencies in offering expert assistance to the developing countries. The deplorable situation of millions of persons who suffer from poverty, disease and ignorance at a time of great scientific achievements by mankind not only is a cause for sorrow and shame but in itself constitutes a cause for doubting the morality of our civilization and the truth of its human values. We are therefore called upon to treat the inhuman situation of these millions by eradicating its root causes. This can be done through the establishment of a new world order of economic development that will provide to every developing country the kind of financial and technological assistance it needs. To this end we should work towards the creation of a favorable international climate devoid of tension; towards arresting the tidal wave of armament acquisition which has spread to small countries; towards confronting all forms of aggression with courage and determination; and towards re-channeling the huge sums of money that the powerful countries are expending on destructive weapons, in order to meet the needs of construction and development in those countries that lag behind as a result of subjugation by imperialistic and exploiting Powers.
270.	The State of Qatar, firm in its belief that international cooperation constitutes the sound basis for all human progress is, in addition to its interest in building up its own strength, doing its utmost to contribute, in cooperation with its sister Arab nations, to the realization of a comprehensive regional and Arab development plan. It is, further, anxious to participate in a number of development activities in Africa and Asia and in the world at large. I shall refrain from giving the details of these efforts, but I earnestly believe that they are in the direction that we all seek and support.
271.	My country, always welcoming every step towards international understanding, hopes that this understanding will spread to encompass the entire world community. We further believe that the achievement of the goal of international understanding and amity is contingent upon the peaceful and just solution of international problems within the framework of the Charter and the resolutions and recommendations of the United Nations. It seems natural, while talking of just solutions, to refer to the resolutions and recommendations of the Organization aimed at halting the chronic state of war that has existed for over a quarter of a century and that is . commonly known as the Middle East crisis, I especially note the earnest efforts that are being made at present with the aim of implementing Security Council resolutions 242 (1967), 338 (1973) and 339 (1973). These efforts have kindled great hopes of arriving at a just and honorable settlement of the crisis. 
272.	In this context it is important for me to reaffirm a basic fact that faces all efforts made previously and being made at present to resolve the Middle East crisis. That fact is that the cause of the people and the land of Palestine lies at the root of the crisis; it is its origin as well as a continuous source of its exacerbation. Ignoring this fact has consistently led to the failure of international arrangements for the resolution of the crisis ever since the question of Palestine was first put before the General Assembly in 1947. Persistence in ignoring this fact will, quite naturally, not lead to new results. If the problem of the Palestinian people is still viewed as one of relief, employment and assimilation; if the land of the Palestinians is still viewed as an area of human agglomeration, with no borders and no existing structure; or if it is regarded as nothing more than a secure Israeli boundary liable to alteration and modification, then one must conclude that such an attitude is in conflict with the Charter of the United Nations and with its noble aims and purposes.
273.	To disregard the natural desire of the Palestinian people for freedom and self determination in its own land, and to ignore its legitimate aspiration to the establishment of a national entity where it could bind up its wounds and cast off the burden of destitution that has weighed on its shoulders and its conscience for many years, would constitute open encouragement to the Israeli spirit of aggression. That spirit of aggression has attempted and continues to attempt to procure all of Palestine a Palestine without Palestinians and to thwart the struggle of the Palestinian people to regain its rights. The Israeli aggression has not contented itself with the collective and individual terrorism that it has practiced since its presence in the occupied land. It has indeed gone beyond that to haunt and pursue the Palestinian refugees everywhere. The daily strafing and bombardment of Palestinian refugee camps in Lebanon is well known. I believe that the report of the United Nations Relief and Works Agency for Palestine Refugees in the Near East [A/9613 and Corr.l] includes details on the total destruction of the Nabatya camp in southern Lebanon as a result of an air raid.
274.	The auspicious war of OctoberRamadan has left a deep imprint in so far as it served to acquaint the world with the realities of the Middle East crisis and to provide certain facts about the strength, condition and intentions of the parties concerned. In the light of these facts and for the purpose of averting a new and very powerful military conflict, it has become the duty of all, inside the Organization or outside it, to work actively and in a positive manner to ensure the implementation of the conditions of a just peace in the area. Such a just peace can be attained by implementing the Security Council resolutions and the recommendations of the General Assembly through ensuring the withdrawal of Israel from lands occupied in 1967 and through the restoration of the legitimate rights of the Palestinian people. This ought to be accomplished without any repetition of the bloody spectacle of the Syrian city of Quneitra. The blowing up by Israel of every house, mosque and church before its withdrawal from that city is a clear indication that the Israeli spirit of aggression views all international peacemaking efforts as undesirable pressure.
275.	I note with regret that a State Member of the United Nations has ignored the Special Committee formed by the Organization for the purpose of investigating Israeli practices in violation of human rights in the occupied territories. That Member State, further, has prevented the Special Committee from performing its role, thus acting in flagrant disdain of the resolutions of this Assembly. Everyone here knows that the abject violation of human rights in the occupied territories, in total disregard of elementary human, religious and moral principles, is the real reason why the Special Committee was prevented from carrying out its assigned tasks. If this indeed is the reason behind the Israeli position, scornful as it is of the United Nations, does it stand to reason that we should allow it to pass without curbing or punishing it?
276.	The recent bloody and regrettable events in Cyprus have led to an increase in tension in the region of the Middle East and have added a huge and new international problem to those of the international community in general and those of the Mediterranean region in particular. It is our great hope that the parties concerned will appreciate that the implementation of United Nations resolutions aiming at the settlement of international conflicts is considered to be among the primary means for consolidating the authority of this Organization. Any weakening of this authority would be detrimental to the structure and prestige of an organization to which all humanity looks for the realization of international peace and security.
277.	It is quite natural that the painful and bloody events that the Middle East is experiencing today and their increasing acuteness impel us to support the Iranian proposal for creating a nuclear weapon free zone in the Middle East [AI9693]. It appears clear that if Israel does not become a signatory to the Nuclear Test Ban Treaty, then the accelerating danger of military conflict may assume a more ominous form. "}
278.	My Government welcomes the step taken by the new Government in Portugal regarding the problem of imperialism in Africa. We hope that the representatives of Mozambique and Angola will join us in this Organization, so that both these nations will occupy the important place among us that they deserve.
279.	The arm of liberty will continue to strike at the last remaining bastions of colonialism in Rhodesia, South Africa and everywhere else, until these bastions fall and vanish for ever from our world.
280.	I would also like to welcome the new States that were admitted as Members in the Organization at this session, hoping that their presence with us will have a positive bearing on the strengthening of international peace and security.
281.	We have pinned great hopes on the accomplishments of this session. I pray to God to guide us in transforming these hopes from the realm of studies, proposals and recommendations to the realm of realization.
